Action to recover damages for the loss of two express packages alleged to be worth the sum of $136.75.
From a verdict and judgment in favor of plaintiff, the defendant appealed.
The controversy on trial narrowed itself to a question as to whether the defendant had accepted the packages for shipment in its capacity as a common carrier, the defendant contending that its duties were only those of a warehouseman at the time of the loss of the goods. Upon this disputed question of fact, his Honor submitted the case to the jury, and they have found in favor of the plaintiff.
There was an exception to the charge and the refusal to give one of plaintiff's prayers for instructions. Upon the record, we do not think these exceptions can be sustained. The motion to nonsuit was *Page 815 
properly overruled. We have discovered no sufficient reason for disturbing the result.
No error.